Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3, 7, 8, 10, 13, 15, 17, 20 objected to because of the following informalities: 
Claim 1. Line 6, “the side coils” should be – the plurality of side coils—
Claim 1, line 7, “is opposite a current flow” should be – is opposite to a direction of a current flow—
Claim 1, line 10, “as current in the portion of the side coil” should be – as current flowing in the portion of the side coil—
Claim 3, line 1,  “each side coil of the” should be – each of the—
Claim 3, line 2-3, “current in each side coil “should be – current in a side coil –
Claim 3, line 3-4, “a product of current in the center coil “should be – a product of the current in the center coil—
Claim 3, line 5, “current in a side coil “should be – current in the side coil—
Claim 7, line 3, “each side coil of” should be – each of –
Claim 7, line 4, “the side coil is located” should be—each of the plurality of side coils is located—
Claim 8, line 4, “controls current to the center coil and controls current each of plurality”
should be – controls the current to the center coil and controls the current to each of plurality--
Claim 10 line 2, “current to the center coil “should be – the current to the center coil--
Claim 10 line 3, “current to the plurality of side coils” should be – the current to the plurality of side coils—
Claim 13. Line 9, “the side coils” should be – the plurality of side coils—

Claim 13, line 15, “each side coil of” should be – each of—
Claim 13, line 16, “current in each side coil” should be – current in a side coil--
Claim 13, line 17, “current in the center coil” should be—the current in the center coil—
Claim 13, line 18-19, “current in a side coil” should be – the current in the side coil—
Claim 15, line 4, “controls current to the center coil and controls current each of plurality”
should be – controls the current to the center coil and control the current to each of plurality--
Claim 17 line 2, “current to the center coil “should be – the current to the center coil--
Claim 17 line 3, “current to the plurality of side coils” should be – the current to the plurality of side coils—
Claim 20, line 4, “the side coils” should be –the plurality of side coils—
Claim 20, line 10, “as current” should be –as current flowing—
Claim 20, line 13-14, “controls current to the center coil and plurality of side coils” should be – controls the current to the center coil and the plurality of side coils--
  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 1-2, 4-5, are rejected under 35 U.S.C. 103 as being unpatentable over Woronowicz (US20140318912A1)
With regard to claim 1, Woronowicz teaches (three coil embodiment) teaches a wireless power transfer (“WPT”) pad (e.g., 211, 213, Fig. 8) comprising: a ferrite structure comprising a planar surface (e.g., 211, Fig. 8, see [0102] 211 made of ferrite);
a center coil positioned adjacent to the ferrite structure (e.g., 213, Fig. 8, 213 is receiving device, and [0013] also suggest a three coil structures with a middle coil, a first end coil and a second end coil); and
a plurality of side coils positioned around a perimeter of the center coil ([0013] also suggest a three coil structures with a middle coil , a first end coil and a second end coil) and positioned adjacent to the ferrite structure, wherein the center coil and the plurality of side coils are wound parallel to the planar surface of the ferrite structure ( see claim 1 and 2 of Woronowitcz, three coil structure is part of the receiving device 213, Fig. 8 shows 213 is positioned adjacent to ferrite 211), a side of each of the plurality of side coils is next to the center coil and the side coils are evenly spaced around the center coil ( a middle coil in between the ends coils [0013]), wherein a direction of a current flow of the center coil is opposite a current flow in each of the plurality of side coils ([0071] the phase current flows in opposite directions through each pair of neighboring coils in a same sequence of coil) 
The three coil embodiment of Woronowicz does not explicitly teach the sides coils are shaped to conform to the perimeter of the center coil, a direction of current flow of the center coil is opposite a current flow in each of the plurality of side coils such that current flowing in a portion of the center coil adjacent to a portion of a side coil of the plurality of side coils is in a same direction as current in the portion of the side coil.
However, Fig. 1 of Woronowicz ( see Examiner labeled Fig. 1 of Woronowicz below) embodiment teaches  the side coils( GCL, GCM2, Fig. 1)  are shaped to conform to the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the three coil system of Woronowicz , to conform the side coil shape to the  center coil’s shape, configure a direction of current flow of the center coil to be opposite a current flow in each of the plurality of side coils such that current flowing in a portion of the center coil adjacent to a portion of a side coil of the plurality of side coils is in a same direction as current in the portion of the side coil, as taught by Fig. 1 of Woronowicz, so that the magnetic fields caused by the electric currents through the coils the 

    PNG
    media_image1.png
    432
    593
    media_image1.png
    Greyscale

With regard to claim 2, Woronowicz  teaches all the limitations of claim 1,  and further teaches wherein the ferrite structure ( e.g., 211, Fig. 8)  comprises a planar surface and the center coil and the plurality of side coils ( e.g., the coil of receiving device in 213) 213, Fig. 8)are wound parallel to the planar surface(A slab shaped body 211 made of ferrite or another ferromagnetic material extends in a plane above the plane of the electric lines of the receiving device 213 at a higher level.[0102], which means the plane of the 211 is above the plane of 213, which is parallel above it).
With regard to claim 4, Woronowicz  teaches all the limitations of claim 1,  and further teaches  a switching frequency of current in the center coil and the plurality of side coils ([0005] teaches about frequency of AC current in the coils), wherein the direction of the current flow of 
With regard to claim 5, Woronowicz  teaches all the limitations of claim 1,  and further teaches  wherein the center coil is in a square or rectangular shape  ( see Fig. 1, coil are rectangular) in a direction planar to the ferrite structure and has four sides ( coil has four side)and the plurality of side coils comprises two side coils and each side coil is positioned on a side of the center coil ( see Fig. 1, also see [0013] three coil system . there are at least three coils (e.g. five coils) and the sequence of coils comprises in this case a first end coil and a second end coil at the opposite ends of the sequence and there is at least one middle coil (e.g. three middle coils) in between the end coils of the sequence) and is shaped to extend along the side of the center coil ( see Fig. 1, side coil GCL, GCM2 is shaped to extend along the side of GCM1)
Woronowicz does not teach four sides coil and each side coil position on a side of the center coil.
It is obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Woronowicz, to duplicate the sides coil and place on each side of the center coil, in order to compensate the magnetic field generated by the center coil at each side [0094] reduce the fluctuation of magnetic field and improve the power transfer efficiency.
 Further, absent any criticality, the duplicate of the side coils on each side of the center coil is only obvious modification of Woronowicz, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. 
With regard to claim 7, Woronowicz  teaches all the limitations of claim 1,  and further teaches  wherein the center coil is in a square or rectangular shape  ( see Fig. 1, coil are rectangular) in a direction planar to the ferrite structure and has four sides ( coil has four side)and the plurality of side coils comprises two side coils and each side coil is positioned on a side of the center coil ( see Fig. 1, also see [0013] three coil system . there are at least three coils (e.g. five coils) and the sequence of coils comprises in this case a first end coil and a second end coil at the opposite ends of the sequence and there is at least one middle coil (e.g. three middle coils) in between the end coils of the sequence) and is shaped to extend along the side of the center coil ( see Fig. 1, side coil GCL, GCM2 is shaped to extend along the side of GCM1)

4. Claims 3, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Woronowicz (US20140318912A1) in view of Zhu (“Null-Coupled Electromagnetic Field Canceling Coil for Wireless Power Transfer System,” IEEE TRANSACTIONS ON TRANSPORTATION ELECTRIFICATION, VOL. 3, NO. 2, JUNE 2017 )
With regard to claim 3, Woronowicz teaches all the limitations of claim 1, and further teaches a number of turns of the center coil is equal to or greater than a number of turns of the side coil  ( [0108]the number of turns of the end coils is smaller than the number of turns of at least one of the middle coils)
Woronwicz does not teach for each side coil of the plurality of side coils and the center coil, current in center coil and current in each side coil of the plurality of side coil are controlled such that a product of current in the center coil and a number of turns of the center coil is equal to or greater than a product of current in a side coil of the plurality of side coils, a quantity of the plurality of side coils and a number of turns of the side coils of the plurality of side coils.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Woronowicz,  to control current in center coil and current in each side coil of the plurality of side coil such that a product of current in the center coil and a number of turns of the center coil is equal to or greater than a product of current in a side coil of the plurality of side coils, a quantity of the plurality of side coils and a number of turns of the side coils of the plurality of side coils, as taught by Zhu, in order to achieve a design to effective shielding electromagnetic field while cause a lower efficiency reduction to the wireless power transfer ( abstract).
With regard to claim 13. Woronowicz ( three coil embodiment) teaches a wireless power transfer (“WPT”) pad ( e.g., 211, 213, Fig. 8)comprising:
a ferrite structure comprising a planar surface (e.g., 211, Fig. 8, see [0102] 211 made of ferrite);

a plurality of side coils positioned around a perimeter of the center coil ([0013] also suggest a three coil structures with a middle coil , a first end coil and a second end coil) and positioned adjacent to the ferrite structure, wherein the center coil and the plurality of side coils are wound parallel to the planar surface of the ferrite structure (three coil structure is part of the receiving device 213, [0089] Fig. 8 shows 213 is positioned adjacent to ferrite 211), a side of each of the plurality of side coils is next to the center coil and the side coils are evenly spaced around the center coil ( a middle coil in between the ends coils [0013])
wherein a direction of current flow of the center coil is opposite to a direction of  a current flow in each of the plurality of side coils ([0071] the phase current flows in opposite directions through each pair of neighboring coils) 
wherein, for each side coil of the plurality of side coils, a number of turns of the center coil is or greater than a number of turns of the side coil(.[0108]the number of turns of the end coils is smaller than the number of turns of at least one of the middle coils)
The three coil embodiment of Woronowicz does not explicitly teach the side coils are shaped to conform to the perimeter of the center coil,  such that current flowing in a portion of the center coil adjacent to a portion of a side coil of the plurality of side coils is in a same direction as current in the portion of the side coil and for each side coil of the plurality of side coils and the center coil, current in center coil and current in each side coil of the plurality of side coil are controlled such that a product of current in the center coil and a number of turns of the center coil is equal to or greater than a product of current in a side coil of the plurality of side coils, a quantity of the plurality of side coils and a number of turns of the side coils of the plurality of side coils  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the three coil system of Woronowicz , to shape the side coils  to conform to the perimeter of the center coil,  and configure a direction of current flow of the center coil to be opposite a current flow in each of the plurality of side coils such that current flowing in a portion of the center coil adjacent to a portion of a side coil of the plurality of side coils is in a same direction as current in the portion of the side coil, as taught by Fig. 1 of Woronowicz. so that the magnetic fields caused by the electric currents through the coils the adjacent region can compensate each other([0094] of Woronowicz.) to reduce the leakage electromagnetic fields.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Woronowicz,  to control current in center coil and current in each side coil of the plurality of side coil such that a product of current in the center coil and a number of turns of the center coil is equal to or greater than a product of current in a side coil of the plurality of side coils, a quantity of the plurality of side coils and a number of turns of the side coils of the plurality of side coils, as taught by Zhu, in order to achieve a design to effective shielding electromagnetic field while cause a lower efficiency reduction to the wireless power transfer ( abstract).
With regard to claim 14, the combination of Woronowicz and Zhu teaches all the limitations of claim 13, and Woronowicz further teaches for a switching frequency of current in the center coil and the plurality of side coils ([0005] teaches about frequency of AC current in the coils), wherein the direction of current flow of the center coil being opposite the current flow .

5. Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Woronowicz (US20140318912A1) in view of Jadidian (US20190199144A1)
With regard to claim 8, Woronowicz teaches all the limitations of claim 1, but not a converter connected to the center coil and each of the plurality of side coils, wherein the provides current to the center coil and each of the plurality of side coils and wherein the converter controls current to the center coil and controls current each of the plurality of side coils to maintain magnetic flux from the center coil and the plurality of side coils to be below a regulatory limit.
Jadidian teaches a converter (60, Fig. 2 and inverter to supplemental coils [0052]) connected to the center coil ( see Fig. 2 60 connects to 42) and each of the plurality of side coils ( supplemental coil [0052]), wherein the converter provides current to the center coil and each of the plurality of side coils  ( see Fig. 2 and [0052]) and wherein the converter controls current to the center coil and plurality of side coils to maintain magnetic flux from the center coil and the plurality of side coils to below a regulatory limit ( To ensure that these magnetic fields are sufficiently small (e.g., to ensure that regulatory limits on emitted magnetic field strength are satisfied), .., supplemental coils are switched into use to produce cancelling magnetic fields[0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Woronowicz, to include a converter connected to the center coil and each of the plurality of side coils, wherein the provides current to the center coil and each of the plurality of side coils and wherein the converter controls .

6. Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Woronowicz (US20140318912A1) and Zhu (“Null-Coupled Electromagnetic Field Canceling Coil for Wireless Power Transfer System,” IEEE TRANSACTIONS ON TRANSPORTATION ELECTRIFICATION, VOL. 3, NO. 2, JUNE 2017) in further view of Jadidian (US20190199144A1)
With regard to claim 15, the combination of Woronowicz and Zhu teaches all the limitations of claim 13, but not a converter connected to the center coil and each of the plurality of side coils, wherein the provides current to the center coil and each of the plurality of side coils and wherein the converter controls current to the center coil and controls current each of the plurality of side coils to maintain magnetic flux from the center coil and the plurality of side coils to be below a regulatory limit.
Jadidian teaches a converter (60, Fig. 2( see [0027] inverter converts DC to AC, which functions as a converter and inverter to supplemental coils [0052]) connected to the center coil ( see Fig. 2 60 connects to 42) and each of the plurality of side coils ( supplemental coil [0052]), wherein the converter provides current to the center coil and each of the plurality of side coils  ( see Fig. 2 and [0052]) and wherein the converter controls current to the center coil and plurality of side coils to maintain magnetic flux from the center coil and the plurality of side coils to below a regulatory limit ( To ensure that these magnetic fields are sufficiently small (e.g., to ensure that regulatory limits on emitted magnetic field strength are satisfied), .., supplemental coils are switched into use to produce cancelling magnetic fields[0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 13, to include a converter connected .

7. Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara (US20130038281A1) in view of Woronowicz (US20140318912A1)
With regard to claim 20, Sakakibara teaches a wireless power transfer (“WPT”) pad comprising: a center coil (112A, Examiner labeled Fig. 16 of Sakakibara);
a plurality of side coils (112B, 112C, Fig. 16) positioned around a perimeter of the center coil (112A, Fig. 16), wherein a direction of current flow (e.g., I112A, Fig. 16) of the center coil ( 112A, Fig. 2)is opposite a current flow( I112B, I112C, Fig. 16) (According to   Ampere’s circuital law, An electric current passes through a solenoid, resulting in a magnetic field. When wrapping the right hand around the solenoid with the fingers in the direction of the conventional current, the thumb points in the direction of the magnetic north pole. Based on this rule, 112 A generates a magnetic field along the positive direction of z axis, therefore, it has an anti-clockwise current as labeled by the examiner. 112B, 112C generate magnetic field along the negative direction of z axis, so they have clockwise current. Therefore, the current of 112A and 112B, 112C are opposite as labeled in Fig. 16, also see [0093] power supply unit coil can have the same configuration of the receiver side. In addition,[0102] describes Fig. 5 that the direction of the electric current flowing through the secondary resonance coil 110A is opposite to the direction of the electric current flowing through the secondary resonance coil 110C, …. Therefore, the electric magnetic fields, which are generated by the secondary resonance coils 110A and 110C, 
Sakakibara does not teach a ferrite structure; the center coil and the plurality of side coil positioned adjacent to ferrite structure, wherein the side coils are shaped to   conform the perimeter of the center coil.
However, Woronowicz (teaches a ferrite structure (e.g., 211, Fig. 8, see [0102] 211 made of ferrite); a center coil positioned adjacent to the ferrite structure (e.g., 213, Fig. 8, 213 is receiving device, and [0013] also suggest a three coil structures with a middle coil, a first end coil and a second end coil); the side coils( GCL, GCM2, Fig. 1)  are shaped to conform to the perimeter of the center coil (GCM1, Fig. 1) ( see line GCLa of side coil conforms to shape of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sakakibara , to include a ferrite structure; configure the center coil and the plurality of side coil positioned adjacent to ferrite structure, and conform the side coils to  the perimeter of the center coil.as taught by Woronowicz ,so that the magnetic fields caused by the electric currents through the coils the adjacent region can effectively compensate each other([0094] of Woronowicz.) to reduce the leakage electromagnetic fields.  

    PNG
    media_image2.png
    528
    645
    media_image2.png
    Greyscale


  Allowable Subject Matter 
8. Claims 10-12, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: 

With regard claim 10 and claim 17, the prior art of record fails to teach or suggest  the converter comprises a first converter section that provides current to the center coil and a second converter section that provides current to the plurality of side coils, wherein a current output of the first converter section is equal to or greater than a current output of the second converter section and wherein the current output of the second converter section is split equally between the plurality of side coils in combination with other limitations of the claim.
With regard to claim 11 and 18, the prior art of record fails to teach or suggest 
a position sensor configured to sense offset of a receiver with respect to the center coil in a direction away from a center of the center coil; and a field modifier configured to reduce current in a side coil of the plurality of side coils in the direction of the offset of the receiver and to increase current in a side coil of the plurality of side coils opposite the direction of the offset of the receiver in combination with other limitations of the claim.
With regard to claim 12 or 19, they depend on claim 11 or 18.  

Responds to Argument

9. Applicant's arguments filed 2/7/2022 have been fully considered but they are
not persuasive.
 	With regard to claim 1, 13, 20, Applicant argues that Sakakibara and Woronowicz does not teach the limitation “the side coils are shaped to conform the perimeter of the center coil.” In addition, Applicant argues that the cited prior art Campi cannot be used to combine with Sakakibara and Woronowicz to reject the limitation “the side coils are shaped to conform the perimeter of the center coil” because the flux for the main coil is orientated in the same direction as the shielding coils and the shielding coil is not adjacent to the main coil. Applicant also argues that Woronowicz does not teach the limitation “each side coil of the plurality of side coils 
In the final office action, Sakakibara and Campi is not used to reject the limitation “the side coils are shaped to conform the perimeter of the center coil.” And the Examiner disagrees with the applicant’s argument that Fig. 1 of Woronowicz does not teaches the limitation “the side coils are shaped to conform the perimeter of the center coil” in claim 1 and the limitation “each side coil of the plurality of side coils is shaped to conform to a section of the perimeter of the center coil where the side coil is located” in claim 7. 

    PNG
    media_image3.png
    575
    665
    media_image3.png
    Greyscale


    PNG
    media_image1.png
    432
    593
    media_image1.png
    Greyscale

Note that the specification submitted on 9/16/2020 does not include the word “conform” or explicit state the limitation “the side coils are shaped to conform the perimeter of the center coil” or “each side coil of the plurality of side coils is shaped to conform to a section of the perimeter of the center coil where the side coil is located.” Therefore, the newly amended limitation is based on Applicant’s Figure. In applicant’s response to restriction submitted on 10/7/2021, applicant selected the species II, Fig. 3 an Fig. 8 for persecution. Fig. 3 of Applicant’s specification are reproduced above.  As shown above, Fig. 3 shows that the perimeter of the center coil 302 has four sides, and the line 304a1 of side coil 304a is conform to a shape of a section 302-1 of center coil 302, and line 304c1 of side coil 304c is conform to a shape of a section 302-2 of the center coil 302.
Labeled Fig. 1 of Woronowicz discloses the similar structure as shown in Fig. 3 of applicant’s specification because line GCLa of side coil GCL conforms to a shape of section/line GCM1a of center coil GCM1, line GCM2b of side coil GCM2 conforms to shape of section/line GCM1b of center coil GCM1. Therefore, Fig. 1 of Woronowicz teaches “the side coils are 
Applicant’s arguments with respect to claim(s) claim 3, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
10. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Worek (US20140043127A1) teaches about an center coil with side coil around it with opposite current.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836